Citation Nr: 1701417	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-30 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cold injury residuals of the right and left lower extremities.

5.  Entitlement to service connection for cold injury residuals of the right and left upper extremities.


REPRESENTATION

Veteran represented by:	James A. Wardell, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.  Service in the Republic of Korea is demonstrated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran's original claims of entitlement to service connection for PTSD, hearing loss, and tinnitus were denied by the RO in October 2006.  He did not appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  As such, the October 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Relevant service personnel records, however, including the Veteran's DD Form 214 were added to the claims file following the October 2006 decision.  Accordingly, the Board will reconsider the Veteran's claims on the merits pursuant to 38 C.F.R. § 3.156(c) (providing that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of this section").

Additionally, with respect to the Veteran's claim of entitlement to service connection for cold injury residuals of the right and left lower extremities, he originally filed a statement referencing his "frozen feet" in April 2006.  The RO then issued a notification letter dated July 2006 in which it indicated that the Veteran's original service connection claim was being amended to include frozen feet due to cold exposure.  After the issuance of the letter, however, the RO took no further action as to the claim and it was not adjudicated in the October 2006 rating decision, nor any subsequent rating action prior to January 2013.  The Board therefore finds that the Veteran's claim of entitlement to service connection for cold injury residuals of the right and left lower extremities has remained pending since April 2006.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cold injury residuals of the right and left upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on his part, is required.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has PTSD that is related to his military service.

2.  The evidence is at least evenly balanced as to whether the Veteran has bilateral hearing loss that is related to his military service.

3.  The evidence is at least evenly balanced as to whether the Veteran has tinnitus that is related to his military service.
4.  The evidence is at least evenly balanced as to whether the Veteran has cold injury residuals of the right and left lower extremities, to include peripheral neuropathy, that is related to his military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred as a result of an injury during his active military service.  38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss was incurred as a result of disease or injury during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred as a result of disease or injury during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  With reasonable doubt resolved in favor of the Veteran, cold injury residuals of the right and left lower extremities were incurred as a result of disease or injury during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).

In this matter, the Veteran contends that he suffers from PTSD, which was incurred during his active military service.  For the reasons set forth below, the Board finds that service connection for PTSD is warranted based upon the evidence of record.

Unfortunately, the Veteran's service treatment records (STRs) were lost in a fire at the National Personnel Records Center (NPRC).  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.
The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  In any event, as will be explained below, the loss of the Veteran's records is not crucial to the outcome of this matter.

The Veteran's Form DD-214 reflects that he served in the Republic of Korea as a military policeman.  He has reported stressors of transporting prisoners, fearing for his life during rocket and mortar attacks, and seeing North Korean troops at the front line.  See, e.g., the October 2016 Board hearing transcript, pgs. 13, 18; see also the Veteran's statements dated March 2006, December 2012, and January 2014.  The Veteran's assertions are consistent with the places, types, and circumstances of his military service.  See 38 U.S.C. § 1154(a).  Specifically, it is undisputed that he served as a military policeman transporting and guarding prisoners during the Korean War.  See, e.g., the March 1953 Special Orders documenting the Veteran's temporary duty assignment; see also the excerpt from the journal of the Veteran's mother, as well as the photographs submitted by the Veteran.  Thus, there is credible supporting evidence that the claimed in-service stressor events occurred.

Moreover, Dr. T.C. has diagnosed the Veteran with PTSD, which he causally linked to the Veteran's claimed stressors.  See psychiatric evaluation from Dr. T.C. dated January 2013.  Dr. T.C. noted the Veteran's report that he has experienced PTSD symptoms including hypervigilance, exaggerated startle response, sleep impairment, anxiety, and agitation since his military discharge.  To this end, the Board notes that the Veteran's description of continuing psychological symptomatology is corroborated by his spouse, who met the Veteran shortly after his active duty discharge and has been married to him for over fifty years.  See the statement of the Veteran's spouse dated September 2015 and the October 2016 Board hearing transcript.

In light of the fact that the Veteran was diagnosed as having PTSD during the pendency of his claim and that this diagnosis has been attributed to his asserted military stressors, the Board finds that the evidence is at least in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Bilateral hearing loss and tinnitus

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus, which are due to in-service noise exposure.  See, e.g., the October 2016 Board hearing transcript.  As indicated above, the record demonstrates that the Veteran served on active duty from August 1951 to August 1953, to include service in Republic of Korea.  He has asserted in-service noise exposure from rocket and mortar attacks while serving in the demilitarized zone (DMZ).  Id. at pg. 14.  To this end, the Board observes that the Veteran's report of in-service noise exposure is consistent with the evidence of record, which confirms that he served as a military policeman in the Republic of Korea during the Korean War.

In support of his claim, the Veteran submitted private audiometry results from Dr. S.A. dated November 2012, which documented diagnoses of tinnitus and mild to severe bilateral sensorineural hearing loss.  Although the Board recognizes that these audiometry results are in graph form, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the United States Court of Appeals for Veterans Claims (Court) criticized the Board's determination that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court specifically indicated that the Board does have such fact finding authority.  Id.  In this case, the results marked on the November 2012 graph by Xs and Os are clear enough for translation into numerical form.  As such, the Board has reviewed the evidence and finds that it clearly documents bilateral sensorineural hearing loss, which is sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2016).

Additionally, in a November 2012 letter, Dr. S.A. reported that he had evaluated the Veteran "in regards to noise induced hearing loss while in active military service."  Dr. S.A. concluded, "[a]fter a thorough ear, nose, and throat examination, as well as a thorough review of the patient's audiogram, I have determined that the [Veteran] has tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service."

In multiple statements, as well as in his October 2016 Board hearing testimony, the Veteran has contended that his bilateral hearing loss and tinnitus initially began during his military service and continued thereafter.

Critically, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, in the November 2012 letter, Dr. S.A. provided a positive medical nexus opinion concerning the etiology of hearing loss and tinnitus.  This opinion is supported by the evidence of the significant in-service noise exposure sustained by the Veteran during his active duty service.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing hearing loss and tinnitus symptomatology, the November 2012 diagnoses of tinnitus and bilateral hearing loss sufficient for VA compensation purposes, and the November 2012 opinion from Dr. S.A., and finds that the evidence is at least in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Cold injury residuals of the right and left lower extremities

The Veteran, as noted above, served in the Republic of Korea and seeks service connection for cold injury residuals of the right and left lower extremities.  Specifically, he contends that he was exposed to extremely cold temperatures while serving as a military policeman, guarding and transporting prisoners in Korea.  See, e.g., the October 2016 Board hearing transcript.  The Veteran's argues that his current symptoms include numbness and tingling of the feet and legs, which have persisted since his military service.  Id.

In support of his claim, the Veteran submitted a November 2012 opinion from Dr. G.C., who documented a diagnosis of peripheral neuropathy of the right and left lower extremities.  Dr. G.C. noted that the Veteran "has a longstanding history of symptoms suggestive of neuropathy.  His symptoms started while [he] was in service in Korea."  Dr. G.C. continued, "I understand that the [Veteran] was exposed to extremes of temperatures while in service.  In view of this, it is my professional opinion that his neuropathy symptoms are more probable than not related to exposure to extremes of temperatures."

The record shows that the Veteran had service in an area where the possibility of exposure to extreme cold temperatures and resulting cold injury is conceded without reservation.  As noted above, his STRs are largely unavailable, through no fault of his own.  The Veteran has provided multiple written statements as well as sworn testimony regarding the incidents of cold injury in service and the ongoing symptomatology ever since.  He is considered competent by law to provide such testimony as to his own experiences and there is no reason to doubt his credibility.

Overall, the Board finds that the record supports the award of service connection for cold injury residuals of the right and left lower extremities.  The Veteran is diagnosed with peripheral neuropathy of the right and left lower extremities, which Dr. G.C. linked to his military service.  As such, the evidence is at least evenly balanced as to whether these diagnosed cold injury residuals are related to his military service in the Republic of Korea.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cold injury residuals of the right and left lower extremities to include peripheral neuropathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for cold injury residuals of the right and left lower extremities, to include peripheral neuropathy, is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue-entitlement to service connection for cold injury residuals of the right and left upper extremities-must be remanded for further development.

The Veteran contends that he suffers from cold injury residuals of the right and left upper extremities.  See, e.g., the October 2016 Board hearing transcript.  To this end, the Board notes that the Veteran's exposure to extremely cold temperatures during his service in the Republic of Korea has been conceded herein.  Crucially, he has not been afforded a VA examination as to the cold injury residuals of the upper extremities claim.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matter should be remanded in order for the Veteran to be provided a pertinent VA examination to address outstanding questions of diagnosis and nexus with respect to the pending claim.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cold injury residuals of the right and left upper extremities.  All indicated tests and studies should be conducted.  The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report must include discussion of the Veteran's medical history and assertions.

The examiner should either diagnose or rule out disabilities of the right and left upper extremities.

With respect to any diagnosed right and left upper extremity disabilities, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


